                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

 MARANDA LYNN ODONNELL,                        §
 et al., on behalf of themselves and all       §
 others similarly situated,                    §
     Plaintiffs,                               §
                                               §   CIVIL ACTION NO. H-16-1414
 vs.                                           §
                                               §
 HARRIS COUNTY, TEXAS, et al.,                 §
   Defendants.                                 §

               AMICI CURIAE HOUSTON AREA POLICE
         CHIEFS ASSOCIATION AND TEXAS SCHOOL DISTRICT
          POLICE CHIEF’S ASSOCIATION’S OPPOSED MOTION
       FOR ADDITIONAL TIME TO FILE AMICUS CURIAE BRIEFING

TO THE HONORABLE JUDGE OF SAID COURT:

        Amici, Houston Area Police Chiefs Association and Texas School District

Police Chief’s Association, request additional time, eleven days, to submit amicus

curiae briefing regarding the proposed consent decree and settlement agreement.

                         A. The Current Scheduling Order

1.      The Court, on August 8, 2019, entered an order resetting the fairness hearing

to September 19, 2019 and setting the deadline for oppositions to August 22, 2019.

                                B. The Amici Curiae

2.      The Houston Area Police Chiefs Association, a Texas nonprofit corporation,

is an organization comprised of the chiefs of police of various Houston area law



                                           1
enforcement agencies. Members also include command staff and line officers. The

organization promotes public safety and law enforcement in the Houston area.

3.    The Texas School District Police Chiefs’ Association, a Texas nonprofit

corporation, is an organization comprised of the chiefs of police of various

educational institution law enforcement agencies, including public schools and

public and private universities. The organization promotes public safety and law

enforcement of educational institutions, including students and staff.

                         C. Request for Additional time

4.    Amici recently became aware of the proposed consent decree and settlement.

Amici have an interest in the terms of the consent decree and settlement because

they will impact law enforcement and public safety. Amici, as organizations

comprised of police chiefs and law enforcement officers, believe that they can offer

the Court their unique law enforcement perspective. Amici request additional time

so that they can consult with their membership and formulate a joint position. Amici

request an additional eleven days, until Monday, September 2, 2019, to submit

briefing.

                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, Amici, Houston Area Police

Chiefs Association and Texas School District Police Chief’s Association, request an




                                          2
additional eleven days, until Monday, September 2, 2019, to file amicus curiae

briefing.

                                                    Respectfully submitted,

                                                    STOGER LAW FIRM, P.C.

                                                    /s/ Jonathan S. Stoger
                                                    JONATHAN S. STOGER
                                                    Texas Bar No. 00797504
                                                    Federal Bar No. 20715
                                                    2301 Morse
                                                    Houston, Texas 77019
                                                    Tel: (713) 522-2848
                                                    Fax: (713) 522-1120
                                                    jstoger@stogerlaw.com

                                                    Attorneys for Amici Houston
                                                    Area Police Chiefs Association
                                                    and Texas School District
                                                    Police Chief’s Association

                      CERTIFICATE OF CONFERENCE

       This is to certify that on August 22, 2019 at 3:57 p.m., I emailed counsel for
participants in this case. I was advised via email from attorney Neil S. Manne that
Plaintiffs are opposed to this request. I also emailed Melissa L. Spinks (counsel for
Harris County, Texas), G. Allen Van Fleet (counsel for Harris County Criminal
Court Judges), and Murray Fogler (counsel for Sheriff Ed Gonzales). I have not yet
received an email response, but given the pressing deadline and the opposition by
Plaintiffs, Amici feel compelled to file this motion immediately.


                                             /s/ Jonathan S. Stoger
                                             JONATHAN S. STOGER




                                         3
                          CERTIFICATE OF SERVICE

       I certify that on August 22, 2019, I electronically filed the foregoing with the
Clerk of the Court for the United States District Court for the Southern District of
Texas by using the CM/ECF System. Participants in the case will be served by the
CM/ECF system. The undersigned is not aware of any participants who are not
registered with the CM/ECF system.


                                                     /s/ Jonathan S. Stoger
                                                     JONATHAN S. STOGER




                                          4
